Donahue, J.
Section 5649-1, General Code, specifically requires the taxing authorities of every taxing district to levy a' tax sufficient to provide for sinking fund and interest purposes. This tax must be levied regardless of other needs. Rabe et al. v. Board of Education, 88 Ohio St., 403.
Under the provisions, of Section 4513, General Code, it is the duty of the trustees- of the sinking fund to certify to council the rate of tax necessary *450for sinking fund and interest purposes, and the municipal council is commanded by this section to place the amounts so certified in the tax ordinance before and in preference to any other item and for the full amount certified.
The provisions of Section 5649-1, General Code, necessarily apply to the budget commissioners of the county.
Section 4513, General Code, vests in the trustees of the sinking fund the authority to determine and certify the amount necessary for the purposes mentioned; It is not seriously contended that the amount certified is excessive. The only reason offered by the defendants for not certifying the full amount to the county auditor is that if this is done a sufficient sum cannot be provided, within the limitations fixed by law, to meet the current expenses of city government. That is unfortunate, but it does not authorize the budget commissioners to ignore the law.
It is suggested that the requirements of Sections 5649-1 and 4513, General Code, can have no application to bonds issued before these sections were enacted, and that the application of their provisions to such bonds would be to give these statutes an ex post facto operation. It appears, however, that the statutes of this state contained similar provisions when all the existing bonds of the city of Cleveland were issued.
The demurrer to the answer is sustained, and, the defendants not desiring to plead further, it is or*451dered that a writ of mandamus issue as prayed for in the petition.

Peremptory writ awarded.

Johnson, Newman and Matthias, JJ., concur. Nichols, C. J., Wanamaker and Jones, JJ., not participating.